Citation Nr: 0907325	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1957 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

At the outset the Board notes that the appellant's claim was 
held in abeyance in June 2007 in keeping with the direction 
of Chairman's Memorandum 01-06-24, dated in September 2006.  
The memorandum directed that the processing of claims for 
compensation based on exposure to herbicides affected by the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Haas v. Nicholson, 20 Vet. App. 256 (2006) be 
stayed pending an appeal of that decision.  Specifically, the 
stay was applicable in those cases where a claim for service 
connection was based on exposure to herbicides and the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal.

The Board wrote to the appellant to inform him that the 
adjudication of his appeal would be stayed pending a 
resolution of the Haas case in June 2007.  He was further 
informed that, once the stay was lifted, his case would be 
promptly adjudicated.  

The stay on processing claims for compensation based on 
exposure to herbicides was lifted by way of a Chairman's 
Memorandum, 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§§ 3.307 (a)(6)(iii), 3.313 (2008)(emphasis added).  However, 
such service is interpreted as requiring service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525). 

The Veteran's discharge papers, DD 214, reveals that the 
Veteran retired after over 19 years of active service.  He 
had active service from August 1957 to May 1977.  Block 19 of 
the DD 214 indicates that the Veteran had 92 days of service 
in either Indochina or Korea since August 1965.  Review of 
the Veteran's decorations awarded in block 26 reveals that he 
was awarded the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  The Board notes that these two 
medals could be awarded for service outside of Vietnam 
proper, such as service in Thailand, if the service member 
was involved in support of operations in Vietnam.  As such, 
the award of these two medals alone is not proof enough that 
an Air Force service member actually set foot upon the 
landmass of Vietnam to warrant a presumption of exposure to 
Agent Orange as contemplated by the controlling law and 
regulations.  38 U.S.C.A. §  1116(f) (West 2002);  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

The Veteran claims that he served as a load master aboard Air 
Force cargo planes and that in this capacity he traveled to 
Vietnam.  The Veteran's DD 214 also establishes that the 
Veteran's primary military specialty at the time of his 
retirement in May 1977 was a an "aircraft load master."  
Other service personnel records establish that the Veteran 
began duties as an aircraft load master in August 1969.  The 
RO requested verification form the National Personnel Records 
Center (NPRC) to ascertain if the Veteran had service in 
Vietnam.  In June 2005, NPRC replied stating that "there is 
no evidence in this Veteran's file to substantiate any 
service in the Republic of Vietnam."  

The RO obtained a copy of the Veteran's AF Form 7, but it is 
incomplete and does not cover the period of time around 
November 1970 when the Veteran reported during the course of 
treatment for epigastric complaints that he had just returned 
from Vietnam.  Accordingly, the RO should request on remand 
the Veteran's entire Air Force Personnel records to include 
performance evaluation reports.  

The RO should also inform the Veteran that he should submit 
any documentation in his possession concerning TDY service in 
Vietnam, to include travel claims.  

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran's complete Air 
Force Personnel records to include 
performance evaluation reports. 
 
2.	Contact the Veteran and request that he 
submit any documentation in his 
possession concerning TDY service in 
Vietnam, to include travel claims.

3.	Readjudicate the issue on appeal. If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for appellate review.

	



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




